Citation Nr: 0208715	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a foot fungus.  

(The issue of entitlement to service connection for 
asbestosis will be the topic of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran raised additional claims in a statement received 
into the record in March 1999.  These include entitlement to 
compensation benefits for anxiety with depression, memory 
loss, disability of an heart valve and residuals of a 
colonoscopy.  These matters are referred to the RO for all 
appropriate development and adjudication.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for asbestosis pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  Hearing loss disability was not shown in service; 
sensorineural hearing loss was not shown to a degree of 10 
percent within one year after the veteran's separation from 
active service, and an existing hearing loss is not shown to 
be associated with injury or disease noted during the 
veteran's active service.  

2.  The veteran does not currently have a fungus infection of 
the feet that is shown to be associated with injury or 
disease noted during his active service.  


CONCLUSIONS OF LAW

1.  Hearing loss disability is not shown to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).  

2.  A fungus infection of the feet is not shown to have been 
incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA) 
was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claims before 
the Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claims addressed in this 
decision.  In particular, the Board notes that VA has 
obtained records in the custody of VA.  In addition VA has 
attempted to obtain reports of private medical providers 
identified by the veteran.  For example, the October 1997 
letter shows that the RO requested medical records from G. 
Kamisher M.D.  This and other evidence obtained has been 
associated with the veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  The veteran has not indicated 
that there exist certain records that have not yet been 
associated with his claims folder.  In fact, the veteran's 
representative in the June 2002 Appellant's Brief stated that 
all necessary development had been accomplished.  In view of 
the above, the Board finds that the notification and duty-to-
assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 
5103A, 5107 (West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).  

Legal Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309;  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The United States Court of Veterans Appeals (Court) has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Court held that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  See 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Service Connection for Bilateral Hearing Loss

Service medical records are negative as to the presence of 
any hearing loss during the veteran's period of service.  On 
the report of medical examination completed at the time of 
separation there is no indication of ear, nose or throat 
problems.  At that time, the methods used to evaluate the 
veteran's hearing were coin click and whispered voice tests.  
The veteran was noted to have hearing acuity of 20/20 and 
15/15, respectively, bilaterally.  No hearing loss disability 
was reported by the veteran or diagnosed at that time.  

The report of the medical board examination conducted in 
April 1951 for the purpose of recall to active duty while the 
veteran was in reserve status shows that the veteran's 
hearing acuity was described as being 15/15 or whispered 
voice, bilaterally.  

VA and private outpatient treatment records show that the 
veteran reported having "decreased hearing" in a February 
1998.  No audiometric testing was accomplished at that time 
to verify that the veteran had hearing loss disability as 
defined under the provisions of 38 C.F.R. § 3.385.  No 
association with the veteran's service was indicated in the 
veteran's reported history or the examiner's impression.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds in 
this case that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral defective hearing.

Service Connection for a Foot Fungus.

Service medical records are negative as to the presence of 
any foot fungus during the veteran's period of active 
service.  On a report of medical examination, completed at 
the time of the veteran's separation from active duty no 
complaints or findings of a fungus infection of the feet was 
recorded.  Likewise, the report of the medical examination 
for recall to active duty, conducted in April 1951 does not 
reflect that the veteran demonstrated any skin problems.  
Furthermore, the reports of private treatment showing medical 
services provided following the veteran's active service do 
not contain any reference to a fungus infection of the feet.  
Rather postservice dermatology reports pertain primarily to 
the treatment of actinic keratosis and skin cancer.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds in 
this case that the preponderance of the evidence is against 
the veteran's claim for service connection for a foot fungus.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for a fungus infection of the feet is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

